DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/499,819, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. In particular, the limitations in claim 17 that “the data includes at least one of: detected visible radiation and detected infrared radiation, wherein the data is used to determine a presence of flavonoids in the plant and a change in pigmentation of the plant” (emphasis added) is not supported in the description of the ‘819 parent application. The ‘819 application discloses that the detected visible radiation and ultraviolet radiation, not infrared radiation, is used to determine a presence of flavonoids. See paragraphs Background [0006], [0008]-[0009], [0028], and Detailed Description [0018]-[0023]. Similarly, the ‘819 application does not disclose that detected infrared radiation is used to determine a change in pigmentation of the plant, which is instead data acquired by the visible radiation. See id. Claim 17 recites in data in the alternative as “at least one of: detected visible radiation and detected infrared radiation,” thereby encompassing detected infrared radiation being used to determine flavonoids and change in pigmentation. Such feature is not supported by the parent application.
Because the parent application fails to include support for all of the independent claims of the instant application, claim 17 will be examined in view of its own effective filing date, 11/30/2020. Claims 1 and 9 have been amended to remove the features not supported in the parent application, and will accordingly be examined in view of the priority date of the parent application, 5/2/2016.
Response to Amendment
The amendments filed 2/16/2021 and 4/18/2022 are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the data includes at least one of: detected visible radiation and detected infrared radiation, wherein the data is used to determine a presence of flavonoids in the plant and a change in pigmentation of the plant” (claim 17; emphasis added). Applicant’s Specification discloses that the detected visible radiation and ultraviolet radiation, not infrared radiation, is used to determine a presence of flavonoids. See paragraphs Background [0006], [0008]-[0009], [0028], and Detailed Description [0017]-[0023]. Similarly, Applicant’s Specification discloses that detected visible radiation, not detected infrared radiation, is used to determine a change in plant pigmentation. See id. Infrared radiation is described merely as an optional radiation, with no relation to flavonoid content or plant pigmentation. See paragraphs [0029] and [0037]-[0041]. 
Claim 17 recites in data in the alternative as “at least one of: detected visible radiation and detected infrared radiation,” thereby encompassing detected infrared radiation being used to determine flavonoids and change in pigmentation. Such feature is not supported by the parent application.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has amended claim 17 to recite “the data includes at least one of: of detected visible radiation and detected infrared radiation, wherein the data is used to determine a presence of flavonoids in the plant and a change in pigmentation of the plant” (emphasis added), which lacks written description support in Applicant’s Specification and claims as originally filed. In particular, the original claims were silent as to infrared radiation, and Applicant’s Specification discloses that the detected visible radiation and ultraviolet radiation, not infrared radiation, is used to determine a presence of flavonoids and change in pigmentation. See paragraphs Background [0006], [0008]-[0009], [0028], and Detailed Description [0017]-[0023]. Infrared radiation is described merely as an optional radiation, with no relation to flavonoid content or pigmentation. See paragraphs [0029] and [0037]-[0041].
	Claims 18-21 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 8-10, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shur et al., U.S. Patent Application Publication No. 2011/0147617 A1 (hereinafter Shur; submitted by Applicant on IDS filed 1/5/2021), in view of Vasilenko, U.S. Patent Application Publication No. 2018/0054974 A1.
Re Claim 1, Shur teaches a system comprising:
A set of visible light sources (42, 52; see paragraph [0032]) configured to emit visible radiation directed at a plant (16; see id., figure 2, and paragraph [0025]);
A set of other radiation sources (others of 42, 52; see paragraphs [0032]-[0033]) configured to emit the other radiation source directed at the plant (see id. and figure 2);
A feedback component (44; see paragraphs [0026], [0036], and [0040]; see also paragraph [0044], indicating that the embodiment of figure 3 has a similar “monitoring component”) including a plurality of sensors (see paragraphs [0026]-[0027] and [0034]) configured to acquire data regarding the plant (see paragraphs [0034]-[0035]), wherein the data includes a combination of detected visible radiation (see id. and paragraphs [0032], [0039], and [0044] and claim 5) and detected of the other radiation (see paragraphs [0035], [0039], and [0041]), wherein the detected visible radiation data is used to determine a presence of flavonoids in the plant (see paragraphs [0035], [0039], and [0051]; see also Spec. at paragraph [0022], disclosing that FT ratio and fluorescent responses to visible and ultraviolet radiation are indicators of presence of flavonoids) and a change in pigmentation of the plant (see paragraphs [0026]-[0027], [0034], [0038]-[0040], and [0051]; paragraph [0027] teaches a target color and a set of actions for obtaining a target attribute, e.g. color, when the actual attribute, i.e. actual color, differs, i.e. has changed, from the target); and
A control unit (20A or 20B) configured to control and adjust the visible radiation and the other radiation directed at the plant based on the data (see paragraphs [0026]-[0027], [0034]-[0035], [0037]-[0040], and [0051]), such that the other radiation is changed based on the presence of flavonoids in the plant and the change in pigmentation of the plant. See id.
Shur does not expressly teach whether the system comprises a set of infrared radiation sources, the data including detected infrared radiation; or whether the control unit is configured to control and adjust the infrared radiation and the visible radiation such that the visible radiation is changed based on the presence of flavonoids in the plant and the change in pigmentation of the plant. Re the control unit, Shur expressly teaches that the control unit is configured to control and adjust the other radiation (ultraviolet radiation) based on the presence of flavonoids in the plant and the change in pigmentation of the plant. See paragraphs [0026]-[0027], [0034]-[0035], and [0037]-[0040]. Shur appears to suggest, however, that the control unit is configured to control, adjust, and change the visible radiation. See paragraphs [0030], [0044], and [0047].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the control unit of Shur to be configured to control and adjust the visible radiation directed at the plant based on the data, such that the visible radiation is changed based on the presence of flavonoids in the plant and the change in pigmentation of the plant, in order to optimize growth of the plant. It is well-known that, depending on the type of chlorophyll or carotenoid present in a plant—its pigmentation—the plant has a peak absorption at given wavelengths of visible light. See, e.g., Grajcar et al., U.S. Patent Application Publication No. 2015/0216130 A1, at paragraphs [0039]-[0040]. Aligning the visible radiation with the peak absorption of a given plant results in greater absorption of light, and therefore improved growth. 
Additionally, Vasilenko teaches a system comprising: a set of visible light sources configured to emit visible radiation directed at a plant (see paragraphs [0022]-[0023] and [0025]-[0026] and Examples 1 and 4); a set of infrared radiation sources configured to emit infrared radiation directed at the plant (see id.); and a control unit (see paragraphs [0034]-[0035] and [0089]) configured to control the visible radiation and the infrared radiation directed at the plant based on absorption peaks for phytochemical processes including chlorophyll, carotenoids, and phytochrome. See id., paragraphs [0005]-[0019], [0068], and Examples 1 and 4. It is noted that chlorophyll, carotenoids, and phytochrome are pigments, similar to flavonoids.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Shur to have a set of infrared radiation sources configured to emit infrared radiation directed at the plant, and the control unit configured to control and adjust the infrared radiation directed at the plant based on the data, as taught by Vasilenko and similar to the ultraviolet radiation sources and data of Shur, in order to expose the plants to infrared radiation to improve growth of the plant. See Vasilenko at paragraphs [0004]-[0014] and Examples 2 and 4-9. It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the sensors of Shur as modified by Vasilenko be configured to acquire data including detected infrared radiation, similar to the visible and ultraviolet radiation data, in order to monitor plant responses to the infrared radiation.
Re Claim 3, Shur as modified by Vasilenko teaches a set of ultraviolet radiation sources (Shur others of 42, 52; see paragraphs [0032]-[0033]) configured to emit ultraviolet radiation directed at the plant (see id. and Shur at figure 2), wherein the data further includes detected ultraviolet radiation (see Shur at paragraphs [0035] and [0039]), and wherein the control unit adjusts ultraviolet radiation emitted by the set of ultraviolet radiation sources (see id. and Shur at paragraphs [0038]-[0040]) in order to maximize a flavonoid content of the plant. See Shur at paragraphs [0026]-[0027], [0034]-[0035], and [0037]-[0040]; see also Spec. at paragraph [0022], disclosing that FT ratio and fluorescent responses to visible and ultraviolet radiation are indicators of presence of flavonoids.
Re Claim 5, Shur as modified by Vasilenko teaches that the set of visible light sources includes a first visible light source configured to operate in a blue spectrum with a peak wavelength of approximately 450 nanometers to approximately 490 nanometers (see Shur at paragraphs [0032], [0035], and [0039]; Vasilenko at paragraphs [0055] and [0082] and Example 9) and a second visible light source configured to operate in a red spectrum with a peak wavelength of approximately 650 nanometers to approximately 720 nanometers. See Shur at paragraphs [0032], [0035], and [0039]; Vasilenko at paragraphs [0060] and [0082] and Example 9.
Re Claim 8, Shur as modified by Vasilenko teaches that the set of visible radiation sources operates in a range to promote photosynthesis (see Shur at paragraphs [0032] and [0039]; Vasilenko at paragraphs [0015], [0022], [0068], [0076], and Example 9), and the set of ultraviolet radiation sources operates in a range to increase the flavonoid content in the plant. See Shur at paragraphs [0004], [0026]-[0027], [0034]-[0035], and [0037]-[0040].
Re Claim 9, Shur teaches a system comprising:
A set of visible light sources (42, 52; see paragraph [0032]) configured to emit visible radiation directed at a plant (16; see id., figure 2, and paragraph [0025]);
A set of other radiation sources (others of 42, 52; see paragraphs [0032]-[0033]) configured to emit the other radiation source directed at the plant (see id. and figure 2);
A feedback component (44; see paragraphs [0026], [0036], and [0040]; see also paragraph [0044], indicating that the embodiment of figure 3 has a similar “monitoring component”) including a plurality of sensors (see paragraphs [0026]-[0027] and [0034]) configured to acquire data regarding the plant (see paragraphs [0034]-[0035]), wherein the data includes detected visible radiation (see id. and paragraphs [0032], [0039], and [0044] and claim 5) and detected of the other radiation (see paragraphs [0035], [0039], and [0041]), wherein the detected visible radiation data is used to determine a presence of flavonoids in the plant (see paragraphs [0035], [0039], and [0051]; see also Spec. at paragraph [0022], disclosing that FT ratio and fluorescent responses to visible and ultraviolet radiation are indicators of presence of flavonoids) and a change in pigmentation of the plant (see paragraphs [0026]-[0027], [0034], [0038]-[0040], and [0051]; paragraph [0027] teaches a target color and a set of actions for obtaining a target attribute, e.g. color, when the actual attribute, i.e. actual color, differs, i.e. has changed, from the target); and
A control unit (20A or 20B) configured to determine an FT ratio (see paragraphs [0035] and [0039]) based on the detected visible radiation data (see id.; see also Spec. at paragraph [0022], disclosing that FT ratio and fluorescent responses to visible and ultraviolet radiation are indicators of presence of flavonoids) and, based on the FT ratio and the change in pigmentation of the plant adjust a set of parameters for the other radiation directed at the plant to increase a flavonoid content. See paragraphs [0026]-[0027], [0034]-[0035], [0037]-[0040], and [0051].
Shur does not expressly teach whether the system comprises a set of infrared radiation sources and the plurality of sensors configured to acquire data including detected infrared radiation; or whether the control unit is configured, based on the FT ratio and the change in pigmentation, adjust a set of parameters for the visible radiation. Re the control unit, Shur expressly teaches that the control unit is configured to, based on the FT ratio and the change in pigmentation, adjust a set of parameters for the other radiation (ultraviolet radiation) to increase the flavonoid content. See paragraphs [0026]-[0027], [0034]-[0035], and [0037]-[0040]. Shur appears to suggest, however, that the control unit is configured to control, adjust, and change the visible radiation. See paragraphs [0030], [0044], and [0047].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the control unit of Shur to be configured to, based on the determined FT ratio and the change in pigmentation of the plant, adjust a set of parameters for the visible radiation directed at the plant to increase the flavonoid content, in order to optimize growth of the plant. It is well-known that, depending on the type of chlorophyll or carotenoid present in a plant—its pigmentation—the plant has a peak absorption at given wavelengths of visible light. See, e.g., Grajcar et al., U.S. Patent Application Publication No. 2015/0216130 A1, at paragraphs [0039]-[0040]. Aligning the visible radiation with the peak absorption of a given plant results in greater absorption of light, and therefore improved growth and flavonoid content. 
Additionally, Vasilenko teaches a system comprising: a set of visible light sources configured to emit visible radiation directed at a plant (see paragraphs [0022]-[0023] and [0025]-[0026] and Examples 1 and 4); a set of infrared radiation sources configured to emit infrared radiation directed at the plant (see id.); and a control unit (see paragraphs [0034]-[0035] and [0089]) configured to control the visible radiation and the infrared radiation directed at the plant based on absorption peaks for phytochemical processes including chlorophyll, carotenoids, and phytochrome. See id., paragraphs [0005]-[0019], [0068], and Examples 1 and 4. It is noted that chlorophyll, carotenoids, and phytochrome are pigments, similar to flavonoids.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Shur to have a set of infrared radiation sources configured to emit infrared radiation directed at the plant, as taught by Vasilenko and similar to the ultraviolet radiation sources and data of Shur, in order to expose the plants to infrared radiation to improve growth of the plant. See Vasilenko at paragraphs [0004]-[0014] and Examples 2 and 4-9. It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the sensors of Shur as modified by Vasilenko be configured to acquire data including detected infrared radiation, similar to the visible and ultraviolet radiation data, in order to monitor plant responses to the infrared radiation.
Re Claim 10, Shur as modified by Vasilenko teaches a set of ultraviolet radiation sources (Shur others of 42, 52; see paragraphs [0032]-[0033]) configured to emit ultraviolet radiation directed at the plant (see id. and Shur at figure 2), wherein the data further includes detected ultraviolet radiation (see Shur at paragraphs [0035] and [0039]), and wherein the control unit adjusts ultraviolet radiation emitted by the set of ultraviolet radiation sources (see id. and Shur at paragraphs [0038]-[0040]) in order to maximize the flavonoid content of the plant. See Shur at paragraphs [0026]-[0027], [0034]-[0035], and [0037]-[0040]; see also Spec. at paragraph [0022], disclosing that FT ratio and fluorescent responses to visible and ultraviolet radiation are indicators of presence of flavonoids.
Re Claim 13, Shur as modified by Vasilenko teaches that the set of visible light sources includes a first visible light source configured to operate in a blue spectrum with a peak wavelength of approximately 450 nanometers to approximately 490 nanometers (see Shur at paragraphs [0032], [0035], and [0039]; Vasilenko at paragraphs [0055] and [0082] and Example 9) and a second visible light source configured to operate in a red spectrum with a peak wavelength of approximately 650 nanometers to approximately 720 nanometers. See Shur at paragraphs [0032], [0035], and [0039]; Vasilenko at paragraphs [0060] and [0082] and Example 9.
Re Claim 15, Shur as modified by Vasilenko teaches that the set of visible radiation sources operates in a range to promote photosynthesis (see Shur at paragraphs [0032] and [0039]; Vasilenko at paragraphs [0015], [0022], [0068], [0076], and Example 9), and the set of ultraviolet radiation sources operates in a range to increase a flavonoid content in the plant. See Shur at paragraphs [0004], [0026]-[0027], [0034]-[0035], and [0037]-[0040].
Claims 2, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shur and Vasilenko as applied to claims 1 and 9 above, and further in view of Wilson, U.S. Patent Application Publication No. 2014/0259920 A1.
Re Claims 2 and 11, Shur as modified by Vasilenko teaches that the data further includes a humidity level and a temperature level of an ambient surrounding the plant. See Shur at paragraphs [0027] and [0045].
Additionally, Wilson, similarly directed to a system for growing a plant (see, e.g., paragraph [0004]), teaches that it is known in the art to have a plurality of sensors (see paragraph [0203]) configured to acquire data regarding the plant, wherein the data includes a humidity level (see id.), a temperature level (see id.), and a gas level of an ambient surrounding the plant. See id., paragraph [0099] and claim 13.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Shur as modified by Vasilenko to have the data further comprise a gas level of an ambient surrounding the plant, as taught by Wilson, in order to monitor and control carbon dioxide and oxygen around the plant for optimum growth.
Re Claim 6, Shur as modified by Vasilenko and Wilson teaches that the control unit is further configured to adjust the humidity level (see Shur at paragraphs [0027] and [0045]; Wilson at paragraphs [0020], [0168], and [0203]), the temperature level (see id.), and the gas level (see Wilson at paragraphs [0099] and [0203] and claim 13) of the ambient surrounding the plant.
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shur and Vasilenko as applied to claims 1 and 9 above, and further in view of Martin, U.S. Patent Application Publication No. 2018/0007845 A1.
Re Claims 4 and 12, Shur as modified by Vasilenko does not expressly teach that the feedback component includes a visible camera configured to allow a user to remotely view the plant.
Martin, similarly directed to a plant growth system, teaches that it is known in the art for a feedback component including a plurality of sensors to comprise a visible camera configured to allow a user to remotely view the plant. See paragraphs [0057] and [0125].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the feedback component of Shur as modified by Vasilenko to include a visible camera configured to allow a user to remotely view the plant, as taught by Martin, in order to facilitate control and monitoring of plant growth by allowing remote control and monitoring capabilities.
Claims 17-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasilenko, in view of Shur.
Re Claim 17, as best understood (see new matter objection and 112(a) rejection above), Vasilenko teaches a planter (see Example 8) comprising:
A plant located in soil (see id. and paragraph [0090]);
A set of visible light sources configured to emit visible radiation directed at a plant (see paragraphs [0022]-[0023] and [0025]-[0026] and Examples 1 and 4);
A set of infrared radiation sources configured to emit infrared radiation directed at the plant (see id.); and
A control unit (see paragraphs [0034]-[0035] and [0089]) configured to adjust the visible radiation directed at the plant based on absorption peaks for phytochemical processes including chlorophyll, carotenoids, and phytochrome. See id., paragraphs [0005]-[0019], [0068], and Examples 1 and 4.
Vasilenko does not expressly teach a feedback component wherein the data includes at least one of detected visible radiation and detected infrared radiation, wherein the data is used to to determine a presence of flavonoids in the plant and a change in pigmentation of the plant, and the control unit configured to determine an FT ratio based on the detected visible radiation data and, based on the FT radio and the change in pigmentation of the plant, adjust a set of parameters for the visible radiation directed at the plant to increase a flavonoid content. Regarding the claimed flavonoid, as discussed above, Vasilenko teaches other pigments, namely chlorophyll, carotenoids, and phytochrome, but does not expressly teach flavonoid.
Shur, similarly directed to a planter comprising: a plant (16; see paragraph [0025]) located in soil (see paragraphs [0025]-[0026], and a set of visible light sources (42, 52; see paragraph [0032]) configured to emit visible radiation directed at a plant (16; see id., figure 2, and paragraph [0025]), teaches that it is known in the art to have the system comprising: a set of other radiation sources (others of 42, 52; see paragraphs [0032]-[0033]) configured to emit the other radiation source directed at the plant (see id. and figure 2); a feedback component (44; see paragraphs [0026], [0036], and [0040]; see also paragraph [0044], indicating that the embodiment of figure 3 has a similar “monitoring component”) including a plurality of sensors (see paragraphs [0026]-[0027] and [0034]) configured to acquire data regarding the plant (see paragraphs [0034]-[0035]), wherein the data includes at least one of: detected visible radiation (see id. and paragraphs [0032], [0039], and [0044] and claim 5) and detected of the other radiation (see paragraphs [0035], [0039], and [0041]) to determine a presence of flavonoids in the plant (see paragraphs [0035], [0039], and [0051]; see also Spec. at paragraph [0022], disclosing that FT ratio and fluorescent responses to visible and ultraviolet radiation are indicators of presence of flavonoids) and a change in pigmentation of the plant (see paragraphs [0026]-[0027], [0034], [0038]-[0040], and [0051]; paragraph [0027] teaches a target color and a set of actions for obtaining a target attribute, e.g. color, when the actual attribute, i.e. actual color, differs, i.e. has changed, from the target); and a control unit (20A or 20B) configured to determine an FT ratio (see paragraphs [0035] and [0039]) based on the detected visible radiation data (see id.) and, based on the FT ratio and the change in pigmentation of the plant, adjust a set of parameters for the other radiation (ultraviolet radiation) to increase the flavonoid content. See paragraphs [0026]-[0027], [0034]-[0035], [0037]-[0040], and [0051]. Shur appears to suggest, however, that the control unit is configured to control, adjust, and change the visible radiation. See paragraphs [0030], [0044], and [0047].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Vasilenko to have a feedback component including a plurality of sensors configured to acquire data regarding the plant, wherein the data includes at least one of detected visible radiation and detected infrared radiation to determine a presence of flavonoids in the plant and a change in pigmentation of the plant, and a control unit configured to determine an FT ratio based on the detected visible radiation data and, based on the FT radio and the change in pigmentation of the plant, adjust a set of parameters for another type of radiation directed at the plant to increase a flavonoid content, as taught by Shur, in order to monitor and optimize flavonoid content—flavonoid being involved in a plant’s typical photochemical processes (see Vasilenko at paragraph [0068]—for antioxidants and to protect plants from UV radiation. See Shur at paragraph [0004].
Although Vasilenko as modified by Shur does not expressly teach the control unit configured to, based on the FT ratio and the change in pigmentation of the plant, adjust a set of parameters for the visible radiation, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to make such a modification, in order to optimize growth of the plant. It is well-known that, depending on the type of chlorophyll or carotenoid present in a plant—its pigmentation—the plant has a peak absorption at given wavelengths of visible light. See, e.g., Grajcar et al., U.S. Patent Application Publication No. 2015/0216130 A1, at paragraphs [0039]-[0040]. Aligning the visible radiation with the peak absorption of a given plant results in greater absorption of light, and therefore improved growth and flavonoid content. 
Re Claim 19, Vasilenko as modified by Shur teaches that the set of visible light sources includes a first visible light source configured to operate in a blue spectrum with a peak wavelength of approximately 450 nanometers to approximately 490 nanometers (see Vasilenko at paragraphs [0055] and [0082] and Example 9; Shur at paragraphs [0032], [0035], and [0039]) and a second visible light source configured to operate in a red spectrum with a peak wavelength of approximately 650 nanometers to approximately 720 nanometers. See Vasilenko at paragraphs [0060] and [0082] and Example 9; Shur at paragraphs [0032], [0035], and [0039].
Re Claim 21, Vasilenko as modified by Shur teaches a set of ultraviolet radiation sources (Shur others of 42, 52; see paragraphs [0032]-[0033]) configured to emit ultraviolet radiation directed at the plant (see id. and Shur at figure 2), wherein the data further includes detected ultraviolet radiation (see Shur at paragraphs [0035] and [0039]), and wherein the control unit adjusts ultraviolet radiation emitted by the set of ultraviolet radiation sources (see id. and Shur at paragraphs [0038]-[0040]) in order to maximize the flavonoid content of the plant (see Shur at paragraphs [0026]-[0027], [0034]-[0035], and [0037]-[0040]; see also Spec. at paragraph [0022], disclosing that FT ratio and fluorescent responses to visible and ultraviolet radiation are indicators of presence of flavonoids), and the set of visible radiation sources operates in a range to promote photosynthesis. See Vasilenko at paragraphs [0015], [0022], [0068], [0076], and Example 9; Shur at paragraphs [0032] and [0039].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Vasilenko to comprise a set of ultraviolet radiation sources configured to emit ultraviolet radiation directed at the plant, wherein the data further includes detected ultraviolet radiation, and wherein the control unit adjusts ultraviolet radiation emitted by the set of ultraviolet radiation sources in order to maximize a flavonoid content of the plant, as taught by Shur, in order to provide controlled and monitored UV radiation for increasing the synthesis of flavonoids to protect the plant. See Shur at paragraphs [0004] and [0006].
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasilenko and Shur as applied to claim 17 above, and further in view of Wilson.
Re Claim 18, Vasilenko does not expressly teach the claim limitations.
Shur teaches that the set of parameters includes a set of attributes for the visible radiation (see paragraphs [0027], [0032], and [0039]-[0040]), a set of attributes for the other radiation (see id.), a humidity level (see paragraphs [0027] and [0045]), a water level (see id.), and a temperature level. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Vasilenko to have the set of parameters includes a set of attributes for the visible radiation, a set of attributes for the infrared radiation, a humidity level, a water level, and a temperature level, as taught by Shur, in order to monitor and control the radiation and other conventional environmental conditions for optimum plant growth.
Additionally, Wilson, similarly directed to a system for growing a plant (see, e.g., paragraph [0004]), teaches that it is known in the art to have a plurality of sensors (see paragraph [0203]) configured to acquire data regarding the plant, and a control unit configure to, based on the data, adjust a set of parameters including a humidity level (see id. and paragraphs [0020] and [0168]), a temperature level (see id.), and a carbon dioxide level. See paragraphs [0099] and [0203].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Vasilenko as modified by Shur to have the set of parameters include a carbon dioxide level, as taught by Wilson, in order to monitor and control carbon dioxide around the plant for optimum growth.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasilenko and Shur as applied to claim 17 above, and further in view of Martin.
Re Claim 20, Vasilenko as modified by Shur does not expressly teach that the feedback component includes a visible camera configured to allow a user to remotely view the plant.
Martin, similarly directed to a plant growth system, teaches that it is known in the art for a feedback component including a plurality of sensors to comprise a visible camera configured to allow a user to remotely view the plant. See paragraphs [0057] and [0125].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the feedback component of Vasilenko as modified by Shur to include a visible camera configured to allow a user to remotely view the plant, as taught by Martin, in order to facilitate control and monitoring of plant growth by allowing remote control and monitoring capabilities.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shur and Vasilenko as applied to claims 3 and 10 above, and further in view of Beauregard, U.S. Patent Application Publication No. 2017/0318758 A1.
Re Claims 7 and 14, Shur as modified by Vasilenko does not expressly teach an ultraviolet absorbing container as claimed.
Beauregard, similarly directed to a plant growth system, teaches that it is known in the art to have an ultraviolet absorbing container (12 or 14; see figures 1-3) surrounding a plant (see id.), the ultraviolet absorbing container configured to prevent ultraviolet radiation from exiting an ambient surrounding the plant. See id. and paragraphs [0012] and [0020].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Shur as modified by Vasilenko to have an ultraviolet absorbing container surrounding a plant, the ultraviolet absorbing container configured to prevent ultraviolet radiation from exiting an ambient surrounding the plant, as taught by Beauregard, in order to protect a user’s eyes from harmful ultraviolet radiation.
Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive. In view of Applicant’s amendments to claims 1 and 9, the rejections of those claims have been modified from the Non-Final Action mailed 12/16/2021. In particular, instead of claims 1 and 9 and various dependent claims thereof being rejected as obvious over the combination of Vasilenko and Shur, claims 1 and 9 are now rejection as obvious over the combination of Shur in view of Vasilenko.
Applicant contends that the Office fails to show that Vasilenko and Shur “teaches or suggest ‘a control unit configured to control and adjust the visible radiation…directed at the plant based on the data, such that the visible radiation is changed based on the presence of flavonoids in the plant and the change in pigmentation of the plant.’” Rem. 12. Applicant argues that “Vasilenko teaches that the tuning (e.g., adjusting) of the light spectrum of visible light (red/blue) or NIR (near infrared) light can be done by 3 ways: 1) manually; 2) based on the developmental stage of the plant; or 3) time of day to mimic natural sunlight.” Id. at 11-12 (citing Vasilenko at paragraph [0089]). Applicant further contends that “the Office fails to show that Shur remedies this deficiency of Vasilenko.” Rem. 13.
Applicant’s arguments are not persuasive, in view of the Examiner’s findings and conclusions of obviousness in the rejections of claims 1 and 9, supra. The Examiner has found that Shur teaches a control unit configured to control and adjust ultraviolet radiation directed at the plant based on the presence of flavonoids and change in pigmentation of the plant. See rejections of claims 1 and 9, supra. The Examiner has further articulated a reasoning with rational underpinning as to why an ordinarily skilled artisan at the time of Applicant’s invention would have found it obvious to modify the control unit of Shur to be configured to control and adjust visible radiation as claimed. Notably, the Examiner has not relied upon Vasilenko for teaching the claimed features of the control unit. Accordingly, Applicant’s argument, attacking Vasilenko singly for allegedly failing to teach what the combination of Shur and Vasilenko teaches, is unpersuasive.
Applicant’s arguments directed to the rejection of claim 9 refer to the arguments presented with respect to claim 1, and do not provide specific evidence from either Shur or Vasilenko to support its contention that they do not teach or render obvious the newly presented claim limitations. Rem. 13-14. Accordingly, Applicant’s arguments directed to claim 9 are unpersuasive.
Similarly, Applicant’s arguments directed to the rejection of claim 17 refer to the arguments presented with respect to claim 1, and do not provide specific evidence from either Shur or Vasilenko to support its contention that they do not teach or render obvious the newly presented claim limitations. Rem. 14. Accordingly, Applicant’s arguments directed to claim 17 are unpersuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/Primary Examiner, Art Unit 3642